 URBAN TELEPHONE CORPORATIONUrbanTelephoneCorporationand InternationalBrotherhood of Electrical Workers,AFL-CIO, Peti-tioner.Case 30-RC-1432April 3, 1972SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 30 of theNational Labor Relations Board on March 19, 1971,an election by secret ballot was conducted in theabove-entitled proceeding on April 16, 1971, underthe direction and supervision of said Regional Direc-tor.Upon the conclusion of the election, a tally ofballots was furnished the parties in accordance withthe Board's Rules and Regulations. The tally of bal-lots shows that there were approximately 33 eligiblevoters and that 32 ballots were cast, of which 17 werefor, and 15 were against, the Petitioner. There were nochallenged ballots.On April 23, 1971, the Employer filed timely objec-tions to conduct affecting the results of the election.The Regional Director completed an investigation ofthe objections and, on June 2, 1971, issued and servedon the parties his Report and Recommendations onObjections and Notice of Hearing. By letter datedJune 7, 1971, the Petitioner excepted to the allegedfailure of the Employer to serve a copy of its objec-tions on the Petitioner as required by Section 102.69of the Board's Rules and Regulations. On June 10, theRegional Director issued his Supplemental Reportand Recommendations on Objections.In his report, the Regional Director recommendedthat Employer's Objections 2 and 3 be overruled anddirected a hearing on Employer's Objection 1. In hissupplemental report, the Regional Director orderedthat the hearing be expanded to include the elicitingof evidence on the question of whether the Employercompiled with the Board's Rules and Regulationsconcerning service of a copy of its objections on thePetitioner. Thereafter, the Employer filed timely ex-ceptions to the Regional Director's report and supple-mental report.On September 10, 1971, the Board issued a Deci-sion and Order' in which it adopted the recommenda-tions made by the Regional Director in his report andsupplemental report and ordered the case remandedto him for the purpose of arranging the hearing which1Unpublished.23he had directed.Pursuant thereto, a hearing was held before Hear-ing Officer George Strick and on December 20, 1971,the Hearing Officer issued and served on the partieshisReport on Objections With Findings and Rec-ommendations. Upon consideration of the evidencepresented, the Hearing Officer found that the Peti-tioner was not prejudiced by the Employer's failure toserve it with a copy of the objections, and recom-mended that the Petitioner's exception be denied andthe Employer's Objection 1 be considered on its mer-its.Upon consideration, the Hearing Officer foundObjection 1 without merit and recommended that itbe overruled and that a certification of representativeissue.Thereafter, the Employer filed timely exceptions totheHearing Officer's Report on ObjectionsWithFindings and Recommendations and requested thatthe election be set aside and a new election directed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Employer's ojbec-tions, the Hearing Officer's report, the exceptions,and the entire record in this case, and hereby adoptstheHearing Officer's findings and recommenda-tions?Accordingly, as we have overruled the Employer'sobjections in their entirety and the tally of ballotsshows that the Union has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative for the employees in theappropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validvotes has been cast for International Brotherhood ofElectricalWorkers, AFL-CIO, and that, pursuant toSection 9(a) of the Act, the said labor organization isthe exclusive representative of all the employees in theunit found appropriate for the purpose of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.CHAIRMAN MILLER,dissenting:We have in this record evidence indicating thatthreats of physical harm were made to employees ifthey failed to vote for the Union, and that thesethreats were made by a man with some reputation for2 The HearingOfficer'srecommendationthatthe Petitioner's exception tothe Employer's failure to serveit with a copy of theobjections be denied isadoptedpro forma.TheHearing Officer's findings and recommendationswith respect to Objection I are set forth in the portion of his report onobjections attached hereto as an appendix.196 NLRB No. 6 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDviolent conduct. We also know that the election waswon by the Union by the narrow margin of two votes.For reasons expressed in my dissent inWhite-KnightMfg. Co.,195 NLRB No. 195, I am unwilling to treatsuch conduct as permissible fun and games merelybecause it was not shown that the threats were madeby a unionagent.It is the atmosphere in which ourelectionsare conducted which is the decisive factor,and in my view there may well be enough evidencehere to justify setting aside the election. I would, how-ever, before ruling finally on this matter, remand thecase for afurther hearing in order that the employeewho was alleged to have made the threats could besubpenaed to testify, so that we might have a full andcomplete record.APPENDIXObjection No. 1:Employer's objection1alleges asfollows:During the period before the election an individ-ual acting on behalf of petitioner intimidated,threatened and/or coerced an eligible voter.In support of this objection, the Employer pre-sented testimony from its vice president, John Schaf-er, on the alleged threats made by employee GeorgeRodriquez, and on the agency relationship betweenRodriquez and the Petitioner. Schafer testified on thefollowing four incidents:1.Aftera meetingwithall employeesconducted bySchafer 2 days before the election, Schafer and theemployees were in a lounge area having coffee.Schaf-er was standing with his back to Rodriquez and thuscould not see who Rodriquez was talking to, but over-heard Rodriquez say that if the Union did not get in,and he (Rodriquez) found out who voted against theUnion, there would be some smashed faces. Schafertestified that he did not receive any complaints fromother employees about this alleged threat.2.Two days after the election, an employee cameinto Schafer's office,and after receiving assurances ofconfidentiality, told Schafer that several days prior tothe election he overheard Rodriquez telling three orfour other employees that if the Union did not get in,he (Rodriques) "would take names and kick asses."This employee was approximately 25 feet away fromRodriquez, and did not identify the employees withwhom Rodriquez was speaking.At the hearing Schafer was asked if the Employerhad informed the employees that the election wouldbe conducted by secret ballot. Schafer replied that theEmployer had made such a statement at meetings tothe employees and that the employees were aware thatthey would be voting by secret ballot.3. Sometime in early May 1971, Schafer was visitinga jobsite when a second employee requested and re-ceived permission to speak privately and confidential-ly with him. The employee related that Rodriquez hadsaid that the employee would be sorry if he did notvote for the Union. Although this employee toldSchafer that he was afraid his property might beburned, there is no evidence to show that Rodriquezmade such a statement to the employee.4.The final conversation between Schafer and athird employee took place in early June when Schaferwas visiting a jobsite. This employee also asked tospeak privately and confidentially with Schafer, whosaid he could. The third employee said that he hasbeen pressured and called names by Rodriquez, andan unidentified other employee, to attend union meet-ings or that if the Union did not get in, this thirdemployee would be sorry or in big trouble. Schaferasked why the employee waited so long to tell himabout the incident. The employee replied that the Em-ployer apparently could not do anything. Schafer saidthat he was sorry and the Company has to go by therules, but does not condone any violence. Schafer,without any request from the employee, then suggest-ed that if the employee was concerned about the safe-ty of his family and property, he should contact thelocal police. However, there is no evidence that theemployee asked for police protection.Schafer described Rodriquez as 6 feet 2 inches tall,weighing about 240 pounds and having a false righteye which is apparently disconcerting to people whodo not know him. According to Schafer, Rodriquezhas a reputation in the Clintonville-Shawano area forfighting, but Schafer has never seen any records fromlocal police departments showing arrest or convictionfor such behavior. Schafer further testified that Rodri-quez has been employed 3 or 4 years and in that timeprior to the advent of the Petitioner's organizing cam-paign, Rodriquez had never been accused of threaten-ing or fighting with any employees.Regarding the matter of whether Rodriquez was anagent of Petitioner, Schafer testified that during theEmployer's meeting with the employees on or aboutApril 15, 1971, Rodriquez asked for permission tospeak. Upon receiving such permission from Schafer,Rodriquez supposedly said, "The Union is having ameeting tonight, and on behalf of the Union, we'd likeyou all to be there, and I hope that we have as goodan attendance at the union meeting tonight that wehave here."Schafer also testified that the Employer held severalmeetings during the week before the election and thatRodriquez asked questions or made statements indic-ating a prounion attitude. Schafer further stated thatother employees also asked questions at these meet-ings, but that Rodriquez was the most vocally proun-ion. Schafer merely assumed that Rodriquez was URBAN TELEPHONE CORPORATIONauthorized to speak for Petitioner because of feed-back from employees that Rodriquez, among others,was promoting the Union. However, Schafer knewfrom employee feedback that the employees hadelected other employees, not Rodriquez, to be stew-ards and spokesmen for the employees. Yet in view ofthese apparent inconsistencies,Schafer never soughtto contact either Conway or De Vries to clarify Rodri-quez' status.Also in support of its position that Rodriquez wasan agent of Petitioner, the Employer submitted lettersdated June 3 and 4, 1971, from De Vries addressed tothe Regional Office with copies sent to Rodriquez anda former employee, William Pieper.In lieu of Rodriquez' being called to testify, theparties stipulated to the introduction and authenticityof Rodriquez' affidavit given to the Board Agent in-vestigating the objections. In his affidavit, Rodriquezstated that on or about April 14, he was speaking withsome friends,who were also prounion, in theCompany's Shawano parking lot, and stated to thosepeople that if the Union did not win the election, hewould take names and kick ass. Rodriquez furtherstated that he never had been appointed by De Vriesas spokesman for the Union, never had been asked byDeVries to speak in favor of the Union, and never hadbeen designated union steward.De Vries and Wruck testified that no employee hadbeen designated to act or speak on behalf of Petitionerand/or Local 577. De Vries specifically stated he in-formed the employees that only he or Conway couldact or speak on behalf of the Union. De Vries admit-ted that Rodriquez was one of several employees whowas known as a contact man, but insisted that Rodri-quez had never been authorized or designated tospeak on behalf of the Union.With respect to the alleged threats, De Vries testi-fied that prior to the election he heard that the Com-pany was claiming that Rodriquez was threateningemployees. Prior to the election, neither De Vries norConway received any complaints from employees ordirectly from the Company on this matter. However,De Vries brought up this subject at a preelectionmeeting with the employees and no incidents werementioned.CONCLUDING FINDINGS ANDRECOMMENDATIONThe issues raised by Objection No. 1 are whetheran agencyrelationship existedbetween Rodriquezand Petitioner, and to what extent, if any, Rodriquez'remarks may have affected the outcome of the elec-tion.With respectto the issueof agency, the Employerrelies uponRodriquez'statementsin favor of the Un-25ion made at meetings called by the Employer; Rodri-quez' invitation to the employees to attend theUnion's meeting; and the fact that De Vries sent Ro-driquez a copy of his letters to the Regional Officedated June 3 and 4, 1971.The record reflects that Rodriquez and at least oneother employee were "contact men" for the Union.De Vries testified that a "contact man" is a self-ap-pointed volunteer who acts as a liaison man betweenthe employees and Union, but receives no benefitsfrom the Union and has no authority to speak for theUnion. One of the functions of a "contact man" is torelay information between the employees and the Un-ion and for this reason De Vries apparently sent acopy of the June 3 and 4, 1971, letters to Rodriquezand Pieper.Although Rodriquez spoke in favor of the Unionand invited employees to attend a union meeting,such actions are not sufficient to establish the agencyrelationship. I consider the phrase "On behalf of theUnion," even if used by Rodriquez in his invitation tothe employees, more a figure of speech in making thisstatement, rather than a designation that he was aspokesman for the Petitioner. This is further substan-tiated by the fact that Rodriquez was not even one ofthe employees who had been elected as steward.The record shows that Rodriquez was, at best, anadvocate of the Union and the Board has long heldthat such advocacy by a rank-and-file employee doesnot make that employee an agent.Poinsett Lumberand Manufacturing Company,107 NLRB 234.The record is devoid of any evidence that Rodri-quez actively solicited membership or authorizationcards for Petitioner, that Rodriquez openly presentedhimself to the employees as an organizer or represent-ative of Petitioner, or that Petitioner knew of andcondoned Rodriquez' union activities, if any.District30,United Mine Workers of America (Terry ElkhornMining Company, Inc.),163 NLRB 562. Accordingly,I find that at all times material herein Rodriquez wasnot an agent of Petitioner.Turning now to the content of the statements attrib-uted to Rodriquez, the Hearing Officer notes thatthere are no substantial conflicts in the testimony onthis point inasmuch as the parties agreed to acceptRodriquez' affidavit into evidence in lieu of his testi-mony. For the purpose of this hearing, and particu-larly in the absence of any statement in Rodriquez'affidavit to the contrary, I will accept that Rodriquezdid make all of the statements attributed to him inSchafer's testimony. In determining the extent, if any,that Rodriquez' statementsmay have affected the out-come of the election, I will consider not only the state-ment itself, but also the context in which the remarkwas made and the physical appearance of Rodriquez.The first statement was made 2 days before the 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDelection after a company meeting of all employeesand is a conditional statement to the effect that if theUnion did not receive a majority of votes and if hefound out who voted against the Union,there wouldbe some smashed faces.Schafer testified that the Em-ployer repeatedly had informed employees that theelection would be conducted by secret ballot. Thisinformation is also emphasized in the Board'sNoticeof Election which was presumably posted on theEmployer's premises before the election.In view ofthe foregoing,it is evident that the employees whoheard Rodriquez'statement and may have been con-cerned,could evaluate this statement in the light ofthe assurances given by the Board and Employer, andconclude that Rodriquez had no ability to find outhow any employee voted. This is further supported bythe fact that no employee ever complained to Schaferabout this statement, and that Schafer apparently didnot consider the statement to be of sufficient impactto warrant a response.I therefore find that the em-ployees could have, and apparently did, reason thatRodriquez could not have carried out his threat andthat this statement did not interfere with the employ-ees' freedom of choice in the election.Rio de OroUranium,Inc.,120 NLRB 91, 94.The next incident took place in Schafer's officeabout 2 days after the election when an employee toldSchafer that several days prior to the election theemployee overheard Rodriquez tell several other em-ployees that if the Union did not get in, he (Rodri-quez)would take names and kick asses.The employeewas not ableto identify the people with whom Rodri-quez was speaking,nor was he able to present thisstatement in context.Based upon all the evidence inthe record, it appears and I find that the incidentrelated to Schafer by the employee, and the conversa-tion described by Rodriquez in paragraph 3 of hisaffidavit are the same.Rodriquez admits making thestatement but to coworkers who were good friendsand in favor of the Union. The Board has long heldand I so find that such statements between goodfriends are not sufficient to prevent or impair a freeand unfettered choice of representatives.PoinsettLumber and ManufacturingCompany,107 NLRB 234,236.The third conversation between Schafer and an-other employee took place in early May. As told toSchafer,Rodriquez said that the employee would besorry if he did not vote for the Union. There is noevidence that Rodriquez threatened the employeewith any physical injury or propertydamage.The fourth conversation between Schafer and athird employee is of a similar nature.However, in histestimony,Schafer was less accurate in his descriptionof this conversation Rodriquez had with the employ-ee.Again the record is devoid of any evidence thatRodriquez threatened this employee with any phys-ical injury or property damage or that the employeesought police protection.Contrary to the Employer, I am not persuaded thatthe last two incidents were of such a nature as to haveinterfered with the employees' free and untrammeledchoice. Essentially Rodriquez told each employee thatthe employee would be sorry if the Union did not getin.There is no evidence of any independent threat byRodriquez to these latter two employees, nor did theEmployer present evidence describing the context ofthese statements.In considering all relevant testimo-ny, I find these statements to be patently ambiguousand could very well be interpreted that the employeewouldbe sorry tolose the benefits of union represent-ation.Although there is testimony that Rodriquezsupposedly has a reputation in the community forfighting, Schafer admitted that in the several years ofhis employment prior to the organizing campaign,Rodriquez was never accused of threatening or fight-ing with coworkers. Further, it seems inconsistent thatan employee who was threatened and concernedabout the safety of himself and his property shouldwait approximately 3 and 7 weeks respectively beforeinforming the Employer of the conversation with Ro-driquez. This is particularly noteworthy in view of thelanguage in the Employer's letter of March 22, 1971,that the "Corporation will insist on the protection ofemployees' rights provided by law," and that employ-ees who have questions should not hesitate to get intouch with his supervisor or with Schafer. It is possiblethat the employees who have questions should nothesitate to get in touch with his supervisor or withSchafer. It is possible that the employees involved inthese last two incidents may have, of their own ac-cord,merely reacted to the Employer's objections,and in view of the passage of time, may have exagger-ated in their own minds the impact of these conversa-tions.Having found that Rodriquez' statements were notattributable to the Petitioner, the remaining issue iswhether his conduct was so aggravated as to create ageneral atmosphere of fear and reprisal rendering thefree choice of representatives impossible.PoinsettLumber and Manufacturing Company,116NLRB1732.In the case where rank-and-file employees threat-ened coworkers with physical harm if they did not joinor support the Union, the Board, in overruling theobjections, heldWhile the Board will consider conduct not at-tributable to any of the parties in determiningwhether an election should be set aside, theBoard accords less weight to such conduct thanto conduct of the parties. The Board believes thatthe conduct of third persons tends to have less URBAN TELEPHONE CORPORATION27effect upon the voters than similar conduct at-tributable to the employer who has,or the unionwhich seeks,control over the employees'workingconditions.Furthermore,were the Board to givethe same weight to conduct by third persons asto conduct attributable to the parties,the possi-bility of quick and conclusive election resultswould be substantially diminished.The employerand the union are deterred from election miscon-duct by the unfair labor practice provisions of theAct and by the trouble and expense which re-peated elections impose upon them.The absenceof similar deterrents against third persons whowish to forestall a conclusive election may makethem more prone to engage in conduct calculatedto prevent such a result.OrleansManufacturingCompany,120 NLRB 630, 633.In the case at hand,as well as theOrleanscase, theemployee making the statement was not an officer oragent of Petitioner,was not so closely associated withPetitioner at time of the alleged threat as to warrantother employees into believing that he had authorityto act for the Union,and there is no evidence thatPetitioner authorized,ratified or condoned such con-duct.For these reasons,as well as the vague andambiguous nature of Rodriquez'statements in the lasttwo incidents,I find that Rodriquez'four statementswere not of a sufficient character so as to warrantsetting aside the election.In light of the foregoing,as well as all of the evi-dence contained in the record,I find that Employer'sobjection 1 does not raise substantial or material is-sues with respect to the conduct of the election. Ac-cordingly,it is hereby recommended that Employer'sobjection 1 be overruled in its entirety and that acertification of representative issue.Tunica Manufac-turing Company,Inc.,182 NLRB 729;Owens-CorningFiberglas Corporation,179 NLRB 219.